Citation Nr: 1501407	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  14-02 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to December 1979.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  

When this issue was before the Board in June 2014, it was remanded for further development.

The record before the Board consists of electronic records within systems known as the Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


REMAND

The Veteran contends that service connection is warranted for a skin disability because it is due to his exposure to Agent Orange during service in Vietnam.  He was afforded a VA examination in August 2014 to determine the etiology of his skin disability.  The examiner stated that because the Veteran did not currently have a diagnosis, the examiner was unable to provide an opinion as to the etiology of any skin condition.  The examiner then diagnosed lichen planus by history only and noted that the Veteran had not had a rash for two years and had not sought medical attention for a rash in the past five to six years.  No opinion as to the etiology of the lichen planus was provided.

The examination report is inadequate for two reasons.  In a June 2014 remand, the Board instructed the VA examiner to identify and provide a nexus opinion for each skin disorder present during the period of the claim, not just those present at the time of the examination.  Although the examiner diagnosed lichen planus by history, the examiner failed to provide an opinion as to whether the diagnosis was related to the Veteran's service.  See Stegall v. West, 11 Vet. App. 268 (1998).  Also, the examiner erroneously stated that the Veteran was treated only twice during service for a skin condition.  In fact, the Veteran's service treatment records reflect that he was treated for various skin conditions at least ten times during active service.

In light of these circumstances, the claim must be remanded in order to obtain an addendum opinion considering all pertinent evidence and addressing all skin disorders present during the period of the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.

 2.  Then, the RO or the AMC should obtain an addendum opinion from the August 2014 VA examiner regarding the Veteran's skin disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, to include all of the Veteran's service treatment records.  The examiner should identify each skin disorder present at any time during the period of the claim and provide an opinion with respect to each such disorder as to whether there is a 50 percent or better probability that the disorder began during service or is otherwise etiologically related to service, to include exposure to Agent Orange.
 
For purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.

The rationale for each opinion expressed must be provided.  If the examiner is unable to provide any required opinion, she should explain why.  

If the August 2014 examiner is not available, all pertinent evidence of record should be made available to another qualified examiner who should be requested to review the record and provide the required opinion(s) with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




